ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Meopta U.S.A., Inc.                           )      ASBCA No. 61440
                                              )
Under Contract No. W56HZV-l 5-C-0082          )

APPEARANCE FOR THE APPELLANT:                        Erin L. Toomey, Esq.
                                                      Foley & Lardner LLP
                                                      Detroit, MI

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Adam Kama, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: April 1, 2019



                                                   LIS B. YOUNG
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61440, Appeal ofMeopta U.S.A.,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals